Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 02, 2017

The Court of Appeals hereby passes the following order:

A18E0004. HARPO v. ATTIC NOOK SELF STORAGE et al.

      In September 2016, Wilhy Harpo filed a notice of appeal in the Superior Court
of Richmond County, challenging the dismissal of his action against Attic Nook Self
Storage and other defendants. Harpo also moved the trial court for permission to
proceed in forma pauperis. While that request remained pending below and before
an appeal had been docketed in this Court, Harpo filed an emergency motion in
February 2017, asking us to grant him pauper status. In a February 7, 2017 order, we
denied that motion, finding that Harpo had not shown he was entitled to relief under
Court of Appeals Rule 40 (b) and further explaining that this Court is not permitted
to make an initial determination as to pauper status sought in the trial court.
      Harpo has now filed a second emergency motion seeking pauper status. It
appears that following this Court’s order, the trial court entered an order on February
14, 2017 denying Harpo’s request to proceed in forma pauperis. However, it does not
appear from the record that Harpo timely filed a notice of appeal from the trial court’s
order. Court of Appeal Rule 40 (b) provides that “[g]enerally, no order shall be made
or direction given in an appeal until it has been docketed in this Court.” Accordingly,
because no appeal from the trial court’s order is docketed in this Court and the relief
Harpo seeks is not within the narrow scope of Rule 40 (b), his motion is hereby
DENIED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/02/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.